United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Bellmawr, NJ, Employer
)
___________________________________________ )
M.C., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1323
Issued: April 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing representative decision dated November 13, 2007, which
affirmed a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant has more than 29 percent impairment of her left arm, for
which she received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board.1 In an October 23, 2001 decision, the
Board found that the case was not in posture for decision regarding whether appellant had more
1

Docket No. 00-0859 (issued October 23, 2001) and Docket No. 02-1612 (issued November 7, 2002). The
Office combined the claims under case No. xxxxxx803 on May 6, 2005.

than 20 percent impairment to her left upper extremity. In a November 7, 2002 decision, the
Board found the case was not in posture for a decision with regard to whether appellant had more
than nine percent impairment of her left arm for which she had received a schedule award. The
Board found that a conflict in medical opinion between Dr. Weiss, a treating physician, and an
Office medical adviser regarding the extent of impairment to appellant’s left upper extremity.
The facts and the history contained in the prior decisions are incorporated by reference.
The Office followed the Board’s instructions on remand and obtained an opinion from an
impartial specialist. In a February 28, 2003 decision, it denied appellant’s claim for an increased
schedule award. On September 23, 2003 the Office found that appellant did not have more than
20 percent impairment to the left upper extremity.
On September 29, 2003 appellant’s representative requested a hearing which was held on
June 22, 2004. In a December 8, 2004 decision, the Office hearing representative remanded the
case for further development and directed the Office to combine the claims.
On March 17, 2005 the Office referred appellant to Dr. Zohar Stark, a Board-certified
orthopedic surgeon, for a second opinion. In an April 5, 2005 report, Dr. Stark reviewed
appellant’s history of injury and conducted a physical examination. Appellant had range of
motion of the left shoulder which was restricted by 10 degrees of internal rotation, 20 degrees of
abduction, and 20 degrees or forward flexion. Dr. Stark advised that appellant had normal
adduction and external rotation, and negative impingement and apprehension tests. He advised
that his examination of the left upper extremity revealed a healed arthroscopic scar over the left
shoulder area and examination of the left elbow revealed some tenderness on palpation over the
medial aspect of the elbow. Dr. Stark noted that appellant had normal range of motion of the left
elbow and negative Tinel’s and Phalen’s tests for entrapment of the median or ulnar nerves in the
left wrist or at the left elbow. Appellant had local tenderness over the lateral aspect of the distal
radius, preserved motion of the left wrist and a negative Finkelstein maneuver in the left hand.
Dr. Stark found that motion of the fingers of the left hand was preserved, and muscle power to
both hands appeared to be equal.2 In rating left shoulder impairment, he referred to pages 474-79
of the A.M.A., Guides and opined that appellant had four percent impairment based on 10
degrees internal rotation, two percent impairment for 20 degrees of abduction, and two percent
impairment for 20 degrees forward flexion, or a total of eight percent based on loss of range of
motion. Dr. Stark noted that external rotation and adduction were normal. He opined that there
were no objective findings to substantiate de Quervain’s syndrome of the left wrist and no
impairment related to that diagnosis pursuant to Table 16-7 D.3 Dr. Stark rated 3 percent
impairment for left ulnar nerve entrapment in the elbow, for a total impairment of 11 percent to
the left upper extremity. Dr. Stark advised that maximum medical improvement was reached on
December 1, 2000. He completed a work capacity evaluation and opined that appellant could
perform her usual job.

2

The physician also addressed findings for appellant’s right arm.

3

A.M.A., Guides 507.

2

In a report dated May 3, 2005, an Office medical adviser reviewed Dr. Stark’s report and
the A.M.A., Guides. He determined that appellant had a total of 12 percent left arm impairment.
The Office medical adviser rated appellant’s loss of range of motion under Figures 16-40, 16-43
and 16-46.4 He explained that 10 degrees of internal rotation resulted in zero percent
impairment, 20 degrees abduction resulted in one percent impairment, and 20 degrees of forward
flexion resulted in one percent impairment, which he added for two percent impairment for loss
of range of motion. The Office medical adviser determined that, under Table 16-27,5 a
subacromial decompression warranted 10 percent impairment.6 He combined the 2 percent for
loss of range of motion with the 10 percent subacromial decompression to find 12 percent
impairment. The Office medical adviser noted that Dr. Stark did not include a rating for the
subacromial decompression.
In a decision dated May 6, 2005, the Office found that appellant did not have more than
20 percent impairment of the left upper extremity, for which she had received a schedule award.7
On May 9, 2005 appellant requested a hearing, which was held on December 7, 2005.
In a February 22, 2006 decision, the Office hearing representative found that the Office
medical adviser failed to address whether Dr. Stark correctly awarded three percent impairment
for left elbow entrapment under section 16.5d of the A.M.A., Guides.8 The Office hearing
representative remanded the case for clarification from the Office medical adviser.
On October 26, 2006 the Office requested that the Office medical adviser provide an
opinion regarding whether appellant had impairment for left elbow nerve entrapment. In a
November 1, 2006 report, the medical adviser explained that Dr. Stark’s examination did not
support an ulnar neuropathy as there were no findings of neurological deficit of the wrist. On
January 30, 2007 the Office medical adviser noted that the only objective findings on
examination were loss of motion equal to eight percent and a pain evaluation equal to three
percent.
The Office medical adviser opined that appellant did not have any ulnar nerve
entrapment.
In a May 31, 2007 decision, the Office found that appellant was not entitled to an
additional schedule award.
On June 7, 2007 appellant’s representative requested a hearing, which was held on
September 25, 2007. He contended that appellant’s claims for the left shoulder, left carpal tunnel
syndrome, and ulnar nerve problems, should be combined to obtain an accurate impairment
4

Id. at 476, 477, 479.

5

Id. at 506.

6

Dr. Stark noted that a clavicle excision was actually listed but not performed.

7

The record reflects that appellant has received schedule awards totaling 29 percent impairment to her left arm.
On June 10, 1997 the Office granted appellant a schedule award for 20 percent impairment of her left arm. On
April 20, 2001 it issued appellant a schedule award for nine percent impairment of the left arm.
8

A.M.A., Guides 491.

3

assessment. Appellant’s representative also argued that Dr. Stark’s range of motion findings
were unclear and incomplete as the physician did not provide any measurements for range of
motion of the elbow or wrist.
By decision dated November 13, 2007, an Office hearing representative affirmed the
May 31, 2007 decision.9
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions,
and organs of the body.11 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.12 The A.M.A., Guides has been adopted by
the implementing regulation as the appropriate standard for evaluating schedule losses.13
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.14
ANALYSIS
Appellant received a schedule award for 20 percent impairment of the left arm on
June 10, 1997. She received another schedule award for 9 percent impairment of the left arm on
April 26, 2001, for a total of 29 percent impairment. On appeal, appellant asserts that she has
greater impairment. In the course of developing her claims, the Office combined her claims and
referred appellant to, Dr. Stark, a Board-certified orthopedic surgeon.
In an April 5, 2005 report, Dr. Stark noted appellant’s history of injury and treatment. On
physical examination, he noted that appellant had normal adduction and external rotation, with
negative impingement and apprehension tests. He also advised that range of motion of the
9

The hearing representative phrased the issue as whether appellant had more than 20 percent impairment of her
left arm. However, as indicated at note 7, the record establishes that appellant has received two schedule awards for
her left arm totaling 29 percent impairment.
10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8107.

12

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

13

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

14

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.

4

fingers of the left hand was not reduced and muscle power to both hands appeared to be equal.
Dr. Stark provided range of motion findings for the shoulder which included 10 degrees of
internal rotation, 20 degrees of abduction, and 20 degrees of forward flexion. He found a wellhealed arthroscopic scar over the left shoulder area with some tenderness on palpation over the
medial aspect of the elbow, normal range of motion of the left elbow, and negative Tinel’s and
Phalen’s tests for entrapment of the median or ulnar nerve in the left wrist or of the ulnar nerve at
the left elbow. Dr. Stark indicated that appellant had local tenderness over the lateral aspect of
the distal radius, preserved motion of the left wrist and a negative Finkelstein maneuver in the
left hand. He referred to the A.M.A., Guides15 and opined that appellant had four percent
impairment based on 10 degrees internal rotation, two percent impairment for 20 degrees of
abduction, and two percent impairment for 20 degrees forward flexion, or a total of eight percent
impairment based on loss of range of motion. Dr. Stark noted that external rotation and
adduction were normal. He opined that there were no objective findings to substantiate a
diagnosis of de Quervain’s syndrome of the left wrist and no impairment related to that diagnosis
pursuant to Table 16-7 D.16 Dr. Stark opined that appellant had 3 percent impairment due to
ulnar nerve entrapment in the elbow for a total of 11 percent impairment to the left upper
extremity. He advised that appellant reached maximum medical improvement on December 1,
2000 and that she could perform her usual job.
In a report dated May 3, 2005, an Office medical adviser reviewed Dr. Stark’s report and
the A.M.A., Guides. The Office medical adviser referred to Table 16-4617 and determined that
10 degrees of internal rotation resulted in zero percent impairment. However, the Board notes
that 10 degrees of internal rotation would warrant five percent impairment under Table 16-46.
Additionally, the Office medical adviser determined that 20 degrees of abduction would result in
one percent impairment; however, according to Table 16-43,18 this is seven percent impairment.
Regarding forward flexion, the Office medical adviser indicated that 20 degrees of forward
flexion resulted in 1 percent impairment; however, the Board notes that Table 16-4019 provides
for 11 percent impairment for 20 degrees of forward flexion. Adding these shoulder range of
motion findings results in an impairment of 23 percent. The Office medical adviser referred to
Table 16-27 and found that appellant’s subacromial decompression represented 10 percent
impairment.20 Under the Combined Values Chart, 23 percent impairment for lost range of
motion combined, with 10 percent for the subacromial decompression results in a total of 31
percent impairment.21

15

A.M.A., Guides 474-79.

16

Id. at 507.

17

Id. at 479.

18

Id. at 477.

19

Id. at 476.

20

Id. at 506.

21

Id. at 604.

5

The Office medical adviser also explained that appellant would not be entitled to
additional impairment for ulnar neuropathy as she did not have an ulnar nerve entrapment. He
explained that there were no findings of neuropathy at the wrist. The medical adviser noted that
there were no focal neurological deficits. He also advised that the only objective findings
provided by Dr. Stark on examination were for loss of motion and a pain rating equal to three
percent. The Board also notes that the A.M.A., Guides warns that examiners should not use
Chapter 18 to rate pain-related impairment for any condition that can be adequately rated on the
basis of the body and organ impairment rating systems given in other chapters.22 The A.M.A.,
Guides state: the impairment ratings in the body organ system chapters make allowance for any
accompanying pain.23 So the presence of pain alone does not justify a pain-related impairment.
None of the physicians provided an opinion or explanation to show why appellant’s condition
could not be rated in other chapters of the A.M.A., Guides or how her condition falls within one
of the several situations identified under Chapter 18.3a.24
The Board finds that appellant sustained 31 percent impairment of her left arm. As
appellant has already received schedule awards totaling 29 percent impairment of her left arm,
she is entitled to receive an additional 2 percent impairment for a total of 31 percent impairment
of her left upper extremity.
On appeal, appellant’s representative alleged that the second opinion report of Dr. Stark
was insufficient, or at a minimum should have created a conflict with the report of Dr. Weiss.
The Board notes that the evidence does not suggest a conflict in the instant matter. The opinion
of Dr. Weiss was previously considered and he has not submitted a more current report with new
findings sufficient to support further development. The Board also notes that the Office
combined the cases to consider the extent of appellant’s impairment due to her accepted
conditions.
CONCLUSION
The Board finds that appellant has no more than 31 percent impairment of the left upper
extremity. As she has previously received schedule awards totaling 29 percent of the left upper
extremity, she should receive a schedule award for an additional two percent impairment of the
left upper extremity.

22

Id. at 571.

23

Id. at 20.

24

Id. at 570-571.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2007 is affirmed as modified.
Issued: April 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

